Robert H. Dudley, Justice. The respondent, a circuit and chancery judge for the Thirteenth Judicial District, which is comprised of Dallas, Calhoun, and Cleveland Counties, issued an order setting the salaries of the judicial district’s probation officer and intake officer at $18,000.00 per year. Petitioners, the members of the Dallas County Quorum Court, voted to pay Dallas County’s share of the salary, but at the rate of only $ 15,000.00 per year. Respondent then ordered petitioners to show cause why they should not be held in contempt for not complying with his order. Petitioners moved this court for a writ of prohibition. We granted a temporary writ and now make that writ permanent. Act 273 of 1989, the Juvenile Code of 1989, codified as Ark. Code Ann. §§ 9-27-301 to -344 (Supp. 1989), provides in Section 7, Ark. Code Ann. §9-27-308, that the judge of the juvenile court, which respondent is, shall appoint at least one intake officer and at least one probation officer as personnel of the court. Act 418 of 1989, codified at Ark. Code Ann. §§ 16-13-327 and 328 (Supp. 1989), implements the provision of Section 7 of Act 273. It provides that the juvenile intake and probation officers are to be employees of the juvenile division of chancery court. Their salaries are to be paid by the counties until August 1,1990, when the State will begin paying a portion of the salaries. Unfortunately, the Act inadvertently fails to fix the amount of these salaries. Petitioners argue that respondent did not have the authority to set the salaries of the probation and intake officers, and therefore, is without authority to hold them in contempt for failure to appropriate the money to pay those salaries. The argument is meritorious.  The Constitution of the State of Arkansas provides for three separate but equal branches of government. Ark. Const. Art. 4, § 1. The legislative branch is to fix the amount of salaries. Ark. Const. Art. 16, § 4. One branch of government shall not exercise any power belonging to another branch, except as expressly permitted by the constitution. Ark. Const. Art. 4, § 2. Thus, judges do not have the authority to set salaries of court personnel, unless that authority has been properly delegated to them by the legislative branch. Venhaus v. State, 285 Ark. 23, 684 S.W.2d 252 (1985); Pulaski County ex rel Mears v. Adkisson, 262 Ark. 636, 560 S.W.2d 222 (1978). Act 418 does not delegate that authority to judges and, therefore, under our constitution, the respondent does not have the authority to fix these salaries. If we were to accept respondent’s theory of the case, a judge would have the unbridled discretion to hire as many officers as he desired at salaries of $18,000.00, or $80,000.00 or more per year. Quite simply, that is not our law.  Respondent argues that a judge has the power to order expenses paid which are necessary and essential for a court to operate. This is often referred to as the inherent power of the court doctrine, but it is not applicable to this case. The doctrine, in summary, is that the constitution mandates that there be three separate but equal branches of government, and therefore, inherent in the constitution is the principle that when one of the other branches fails to fund a court that court has the power to order those acts done which are necessary and essential for the court to operate. See Turner, Ex Parte, 40 Ark. 548 (1883). Here, the petitioners have not failed to fund the court; they have funded the court, and there is no showing that the level of funding is so low that the court cannot effectively operate. Thus, the inherent authority doctrine does not apply. Accordingly, the writ is made permanent prohibiting respondent from holding a hearing to determine if petitioners are in contempt. Petitioners present other points of appeal, but it is not necessary that we rule on them. Respondent invites us to overrule Venhaus v. State, supra, and, in effect, give judges unbridled authority to set salaries of court personnel. We decline the invitation. Writ granted. Holt, C.J., and Glaze, J., concurring.